Citation Nr: 1108544	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  02-20 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from April 1983 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran was scheduled for a VA Travel Board hearing in April 2007; however, he failed to report for the hearing with good cause shown.  The Veteran requested and was scheduled for a new Travel Board hearing to be held in July 2010; however, he cancelled this hearing request in June 2010.  Accordingly, his request for a hearing is considered to be withdrawn and his claim will be reviewed based on the evidence of record.  See 38 C.F.R. § 20.704(d) (2010).

Following the last Supplemental Statement of the Case (SSOC) in August 2009, the Veteran submitted additional evidence, for which he waived initial RO review and consideration.  In light of the waiver, the Board may properly consider the evidence in this review.  See 38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  Service treatment records do not reflect treatment for a back injury or back condition and the Veteran declined a physical examination at discharge, however, the Veteran reports that he sustained a back injury in service.  

2.  The Veteran sustained injuries to his back during the course of civilian employment after discharge from service.  

3.  The Veteran's report of continuity of low back symptoms following an injury in service is not credible.

4.  The competent and probative medical evidence does not support an etiological link between a current low back disability and military service.


CONCLUSION OF LAW

Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court of Appeals for Veterans Claims (Court) has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

The Veteran's claim was received prior to the enactment of the VCAA.  Nonetheless, VA provided VCAA-required notice in correspondences sent to the Veteran in April 2001, January 2006, and June 2006.  These letters notified the Veteran of the evidence needed to substantiate his claim, of VA's responsibilities in obtaining information to assist him in completing his claim, and identified his duties in obtaining information and evidence to substantiate his claim.  The June 2006 letter provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disability under consideration, pursuant to the recent holding in the Dingess decision.  To the extent that these letters were issued after the initial rating decision, the Board notes that the claim was thereafter readjudicated by way of SSOCs, to include the most recent one, which was dated in August 2009.

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  The information and evidence associated with the claims file consist of the Veteran's service records and VA and private medical treatment records.  The Veteran was also afforded a VA examination in connection with his claim.  He has not identified any additional evidence that is outstanding, and the Board is not aware of the same.  Accordingly, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  

The claim was remanded in August 2007 with instructions for the Agency of Original Jurisdiction (AOJ) to contact the Veteran and request that he identify: 1) all health care providers that may possess additional records pertinent to his claim from 1986 to the present; 2) where he received treatment after his motor vehicle accident and fall off a ladder, as well as where his December 1998 MRI was performed; and 3) the earliest date of treatment at West Palm Beach VA medical center (VAMC).  The RO was also instructed to obtain any additional medical evidence associated with the Veteran's worker's compensation claim for injuries to his back in 2002.  Finally, the Veteran was to be afforded an orthopedic examination.  The Veteran was contacted by way of letter sent to him in August 2007 requesting the relevant information.  Although the letter did not specifically request that he specify where he received treatment after his motor vehicle accident and the fall, and that he identify the facility which performed his December 1998 MRI; the Board notes that if this evidence were available it would have been encompassed in the general request for all treatment received since 1986.  The Veteran indicated that his earliest date of treatment at the West Palm Beach VAMC was in 1996.  The RO also contacted the private medical facility which treated the Veteran for his 2002 worker's compensation claim and received additional medical records.  The Veteran was afforded a VA examination in July 2009.  Thus, there has been substantial compliance with the remand directives. 

The claim was also remanded in February 2010 for the Veteran to be afforded a Travel Board hearing.  He was scheduled for this hearing in July 2010; however, he cancelled this request in June 2010.  There has been full compliance with that remand.  Accordingly, the appeal is thus ready to be considered on the merits.


Service Connection 

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

The United States Court of Appeals for Veterans Claims (Court) has held that in order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Chronic diseases, such as arthritis, manifested to a degree of 10 percent or more within one year from the date of separation from service are considered to have been incurred in or aggravated by service, even if there is no evidence of the disease occurring during service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a).  In this case, however, the evidence does not show that the Veteran has arthritis that was present to any degree within one year of separation from service.  

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of in- service incurrence is sufficient in some circumstances for purposes of establishing service connection).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran alleges that he suffered a back injury in service in approximately 1984 or 1985.  He alleges that he fell off the back of a moving tracked vehicle while his unit was participating in a military exercise in the Mohave Desert.  He further maintains that he received treatment for his back in service and was on a profile for a period of time.  He also reports that he has had continuing problems since that time.  

Service treatment records are very limited and contain only a few clinical entries; however, the available records do not reflect any treatment for complaints involving a back injury.  The Veteran waived a separation physical examination at the time of his discharge in March 1986.  

The claims file contains post-service VA treatment records dated from January 1997 to the present.  These notes reflect a long history of low back pain complaints and clinical findings of obesity.  A March 1997 treatment note shows the Veteran reported that he was healthy except for his back which he had injured on the job.  He stated that he had not worked in over a year and was on worker's compensation for this back injury.  A January 1998 note shows the Veteran was seen with a complaint of chronic low back pain.  The clinical impression was low back pain and questionable history of herniated disc.  A May 1998 treatment note shows the Veteran reported he had injured his back in a slip and fall several years ago.  He stated that a workers' compensation claim for that injury had been settled.  He reported that he continued to have back pain with radiation down both of his lower extremities to his mid-calf.  X-rays were performed and were essentially within normal limits.  The clinician noted the Veteran would benefit from exercise and continued weight reduction.  A July 1998 treatment record indicates that the Veteran was complaining of back pain after a fall.  He was currently being treated with workman's compensation.  The note further reflects that the Veteran had low back tenderness, walked with a limp, and used a cane.  

VA treatment records also reflect that the Veteran presented for treatment in August 2000 with a complaint of pain in his back that had been present intermittently over the past 2 years.  He related that he fell off a ladder while working for a company and he continued to have discomfort.  He indicated that his cervical and thoracic areas had tenderness as well and that he was informed his thoracic spine was involved as well.  Lumbosacral spine x-rays were unremarkable.  VA clinical notes dated in October 2000 and November 2000 show that the Veteran reported back pain from a motor vehicle accident and from falling off the ladder.  No specific dates for either incident were provided.  An entry dated in April 2001 shows a diagnosis of myofascial syndrome without spasm.  Lumbosacral x-rays were negative.  The Veteran reported he had been seen "years ago" and had a computed tomography (CT) scan which showed evidence of a herniated disc.  The examining physician stated that he "saw no indication for that" on the current examination.  The physician further indicated that this was a "work-related injury."  

The claims file also contains private medical records from Boca Raton Orthopedic Group for the period from March 2002 to May 2003.  These records indicate that the Veteran received medical treatment in connection with a workers' compensation claim for an injury that occurred in March 2002.  Apparently, there was a grease fire at the restaurant where the Veteran worked and the Veteran fell and landed on his wrist, knee and back.  The Veteran went to the emergency department at Good Samaritan Hospital for evaluation and treatment.  X-rays were negative.  The notes show that the Veteran related a prior injury to his lower back in the 1990's, but that he had recovered completely.  The physicians at Boca Raton Orthopedic diagnosed the Veteran with herniated nucleus pulposus (HNP) lumbar spine and provided treatment that included physical therapy, an epidural injection, and narcotics.  A note dated in December 2002 indicates that the Veteran was still complaining of severe back pain, however, the physician felt that there was nothing more he could do.  It was recommended that the Veteran see a spinal orthopedic surgeon and receive additional rehabilitative therapy.  The physician also stated that the Veteran could not return to work due to his back.  Included with these records is a report of a magnetic resonance imaging (MRI) study done in June 2002.  The indication on MRI was osteophyte disc complexes with disc protrusions mild to moderate in degree at L3-L4 and L4-L5 which at both levels caused bilateral neural foraminal encroachment and mild degrees of spinal canal narrowing.  Also shown was osteophyte disc complex with very mild bulge at L5-S1 which caused posterior displacement of the left S1 nerve root.  The treatment records from the rehabilitative therapy show a diagnosis of disc disorder with myelopathy, lumbar.

Additional VA treatment records dated from 2002 to the present continue to reflect complaints of, and treatment for low back disorders.  These notes also continue to indicate that the Veteran was morbidly obese.  An April 2002 treatment note provides more information regarding the Veteran's March 2002 work injury.  This note reflects that the Veteran fell when trying to exit his workplace when the grease fire occurred.  He reported that he fell on his knee and wrist; there was no report of impact or injury to the back.  In an August 2006 treatment note, a VA physician indicated that the Veteran requested a medical opinion relating his knee and back disorders to injuries during active duty military service.  The physician noted that he had repeatedly explained to the Veteran that the injury to his knee was documented in his medical records from service.  The physician related further that he informed the Veteran that "As far as his back injury, this once again would be documented that the back injury did occur while he was in the military."  Another September 2006 treatment note shows the Veteran reported a history of back injury in service when he fell during training in the Mohave Desert in 1984 or 1985.  He said he had intermittent low back pain associated with paresthesias involving both lower extremities since that time.  A June 2009 treatment note indicated that the Veteran had gained 100 pounds over the past 10 years.

The Veteran was afforded a VA examination in July 2009.  The examiner indicated review of the claims file.  The Veteran reported that he had initially injured his lumbar spine during a training event in the Mohave Desert in service.  He stated that he was riding on a track vehicle and was thrown to the ground while moving at a slow speed of approximately 10 miles per hour.  He stated that he fell 5 feet to the ground and landed on his back.  The examiner indicated that current MRI showed evidence of HNP at L3-L4 and L4-L5 with significant bilateral L3 and L4 foraminal narrowing and canal stenosis.  The examiner indicated that the service treatment records did not contain any record related to a lumbar injury while on active duty.  He opined that he could not resolve the issue of whether the Veteran's current back disability was due to service without resort to mere speculation.  He explained that the Veteran's service records did not contain any notes regarding evaluation of a lumbar injury while on active duty.  That being said, the Veteran did describe an injury that would have provided sufficient trauma to cause long term effects.  The Veteran also had diabetes and severe obesity that likely aggravates his low back condition.  The examiner concluded that he could not determine if the current lumbar condition was mostly related to the Veteran's co-morbid conditions of diabetes and obesity or from a stated (but unsubstantiated) history of lumbar injury while on active duty.  

In an addendum dated that same month, the examiner opined that the Veteran's current lumbar condition was not caused by military service.  The rationale was that there are no medical records to substantiate evaluation or treatment of the lumbar spine while on active duty.  He stated further that the Veteran is morbidly obese and has been for years, which is a likely cause of degenerative changes to the lumbar spine.  The examiner also indicated that while the Veteran reports that his injury first occurred in 1984 and has been present since, there are no records to corroborate this claim.  It is not possible to differentiate when the obesity became the dominant aggravating factor in his low back pain.  The Veteran's current lumbar condition is not causally related to his military service.  

The record also contains statements from the Veteran's sister, a friend (A. M.), and a coworker (D. W.) in support of his claim.  The Veteran's sister recalls that he came home on leave on his way to his assignment to Germany in 1985 and she saw him lying on the floor at their mother's house to relieve his back pain.  She stated that the Veteran told her about how he had hurt his back.  She also described the remedies the Veteran used to obtain relief from his back pain until he departed for Germany.  She acknowledged that the Veteran re-injured his back while trying to make a living, but she believed that this only aggravated his prior back injury.  In the statement from A. M., he reported that he was stationed at Fort Hood with the Veteran.  He stated that the Veteran had told him about how he had fallen from a tracked vehicle and hurt his back.  A.M. also indicated that he had observed the Veteran bent over from his back pain and that he declined to participate in sports because of the pain.  D. W. stated that she was a coworker of the Veteran and that the Veteran had to take several breaks due to his back pain from an injury that occurred in service.

After a review of the cumulative evidence in the claims file, the Board finds that service connection for a low back disability is not warranted.  A current disability has been established.  A VA examiner has provided a current diagnosis of HNP at L3-L4 and L4-L5 with significant bilateral L3 and L4 foraminal narrowing and canal stenosis.  In addition, the Board finds the Veteran's statements regarding an injury in service competent, credible and probative.  

While a current disability and an injury in service has been established, the probative evidence of record does not establish an etiological relationship between the Veteran's current back disorder and military service.  While the cumulative medical treatment records reflect post-service treatment for low back pain and radicular symptoms, these records fail to demonstrate an etiological relationship between the currently manifested lumbar spine condition and the Veteran's active military service.  The VA examiner's opinion is competent and credible and is found to be the most probative evidence regarding the question of a nexus between the current back disability and military service because it was based upon a comprehensive review of the Veteran's recorded military and medical history and a clinical examination; was supported with a detailed clinical rationale; and is consistent with evidence of record.  See Black v. Brown, 5 Vet. App. 177, 180 (1995); Bloom v. West, 12 Vet. App. 185, 187 (1999).  

There is nothing else in the claims file, other than the Veteran's contentions, which would tend to establish that the current chronic low back disorder is related to an incident of service.  To this end, the Veteran avers that his back pain has continued ever since his back injury in service.  The Board notes that an alternative method of establishing in-service incurrence of a disease or injury; and a causal relationship between a present disability and the disease or injury in service, is through a demonstration of continuity of symptomatology.  In order to establish continuity of symptomatology, the claimant must demonstrate: (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of in- service incurrence is sufficient in some circumstances for purposes of establishing service connection).

Service treatment records do not confirm the Veteran's report of a low back injury during training, however, the Board has conceded that an injury occurred in service based on the Veteran's statements.  In addition, the statement from his sister and A. M. support his allegation that he had a back injury that caused back pain during military service.  Although the Veteran and his witnesses are competent to testify as to his in-service experiences and post-discharge symptoms, the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

The evidence does not show that the Veteran had a chronic lumbar spine disorder in service.  To the extent that the Veteran advances that he had an ongoing history of recurrent low back pain since military service-to establish both continuity of symptomatology and a nexus between his chronic back disability and active duty- the Board finds that his current statements in this regard are not credible.  First, when seen in the VA medical facility in 1997 for complaints of back pain, the Veteran related his current back pain to a work-related injury that occurred the prior year.  He made no mention of a low back injury during military service.  Second, when seen in August 2000 at the VA medical center, he stated that his back problems had only been present for two years.  

In addition, when the Veteran was seen at the Boca Raton Orthopedic Center in 2002, for the work-related back injury in March 2002, he made no mention of a low back injury during military service.  The Board also notes that the Veteran submitted a claim for VA disability compensation benefits in April 1990; however, he did not identify his back as an issue at that time.  He submitted this current claim in October 2000 after he had sustained at least two work-related injuries to his low back.  The Board finds credible the statements made by the Veteran in connection with with his initial post-service treatment for his back, versus his current statements addressing his medical history that were presented in the context of seeking VA compensation.  Accordingly, continuity of symptomalogy is not established.  See Id.  

Even if the Board had found the Veteran's report of continuity of back symptoms to be credible, as a layperson he is not competent to provide an opinion on the complex medical question of whether his current lumbar spine condition is etiologically related to his injury in service; particularly, whereas here there were at least two intervening post-service injuries to his lumbar spine.  The Board also notes that while the Veteran's sister and friend are competent to recall what they personally observed and of their conversations with the Veteran, they are not competent to state whether any current low back disorder is related to the incident in service.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus the Veteran's opinions in this regard are insufficient to establish entitlement to service connection.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

On the basis of the foregoing, the Board finds that the criteria for establishing service connection for a low back disorder have not been met.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

Service connection for a low back disorder is denied.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


